Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered July 15, 2003, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review her specific challenge to the legal sufficiency of the evidence (see CEL 470.05 [2]; People v Bynum, 70 NY2d 858 [1987]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in a light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s identity and guilt of criminal sale of a controlled substance in the third degree. Although the defendant contends that the verdict was against the weight of the evidence because of inconsistencies in the testimony of police officers, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CEL 470.15 [5]). H. Miller, J.P., Cozier, Ritter and Fisher, JJ., concur.